Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group I, claim 1-11, in the reply filed on 09/13/2022 is acknowledged.

Claims 1-19 are pending.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/13/2022.
	Claims 1-11 are under examination on the merits.

Objection to the Drawings
The drawings are objected to, because some of the drawings are blurry and/or difficult to read. See Figures 2D, 11, and 14. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 contains the trademark/trade names OPDIVO, KEYTRUDA, TECENTRIQ, IMFINZI, BAVENCIO, and YERVOY. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade names is used to identify/describe various immune checkpoint blockade inhibitors, accordingly, the identification/description is indefinite.
Applicant is informed that the rejection of the claims under 35 U.S.C. 112(b) may be overcome by striking the recitation of OPDIVO, KEYTRUDA, TECENTRIQ, IMFINZI, BAVENCIO, and YERVOY.

35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Gardai et al. (WO 2017/096274, publication date: 06/08/2017, in IDS from 04/13/2020).
Gardai et al. disclose a “combination treatment using 2-deoxy-2-fluoro-L-fucose (also referred to herein as ‘2FF’) and a checkpoint inhibitor, that are effective in treating cancer or inhibiting the proliferation of tumor cells in a subject and/or that can initiate, enhance or prolong the immune response to tumor cells.” See [0009]. 2FF meets the limitation of L-fucose, as recited in claims 4 and 7. At [0027], Gardai et al. disclose that “[i]n some embodiments, the checkpoint inhibitor is a PD-1 inhibitor. In some embodiments, the checkpoint inhibitor is a PD-1 inhibitor is nivolumab or pembrolizumab.” At [0049], Gardai et al. disclose that “the pharmaceutical compositions described herein can be in any form that allows for the composition to be administered to an animal (e.g., a mammal) … Preferably, the compositions are administered orally.” At [0028], Gardai et al. disclose that “[i]n some embodiments, the checkpoint inhibitor and 2-deoxy-2-fluoro-L-fucose are administered simultaneously or sequentially, in either order.” As such the disclosure of Gardai et al. meets all the limitations of claims 6-11.
It is noted that claims 1 and 3 recite functional language. Claims 1 and 3 recite that the administration of fucose increases the number of tumor infiltrating lymphocytes (NK cells, dendritic cells, or T cells) at least 10-fold in a subject with a tumor. In the instant case the act connected to the recited function is the administration of fucose to a subject with a tumor, and the broadest reasonable interpretation of the functional language is that the language is an intended result of the use of fucose. One of ordinary skill in the art would understand that the intended result flows from the administration of fucose, e.g., the administration of fucose would be expected to achieve the intended result of increasing the number of tumor infiltrating lymphocytes (NK cells, dendritic cells, or T cells) at least 10-fold in a subject with a tumor. As such the claimed functional language does not distinguish the instant claims from the prior art.
Claim 5 also recites functional language. Claim 5 recites that the administration of fucose results in at least a 20% reduction in myeloid-derived suppressor cells. In the instant case the act connected to the recited function is the administration of fucose to a subject with a tumor, and the broadest reasonable interpretation of the functional language is that the language is an intended result of the use of fucose. One of ordinary skill in the art would understand that the intended result flows from the administration of fucose, e.g., the administration of fucose would be expected to achieve the intended result of yielding at least a 20% reduction in myeloid-derived suppressor cells. As such the claimed functional language does not distinguish the instant claims from the prior art. Therefore the disclosure of Gardai et al. also meets all the limitations of claims 1-5.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642